Citation Nr: 9927699	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-02 977A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to service connection for neurosis, as 
secondary to foot fungus.

3.  Entitlement to service connection for otomycosis, as 
secondary to onychomycosis (foot fungus).

4.  Whether the appeal of the denial for service connection 
of asthma and dermatitis is timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

INTRODUCTION

The record shows the veteran, in statements dated November 
18, 1997, claimed entitlement to service connection for 
onycholysis and onychomycosis, and for diverticulosis and 
myocardial infarction, as secondary to onychomycosis and 
dermatomyces.  The record does not reflect that the 
Department of Veterans Affairs (VA) Regional Office (RO) has 
addressed these claims.  These matters are referred to the RO 
for appropriate action.

The Board notes the veteran had requested a hearing before a 
member of the Board, and had accepted a video hearing before 
the undersigned member of the Board.  However, the record 
shows that the veteran did not attend the scheduled hearing.  
Rather, as explained below, the veteran submitted a 
withdrawal of all issues on appeal, signed and received by 
the RO on the date of the scheduled hearing, July 27, 1999.  
The Board received the document two days later, on July 29, 
1999.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1944 to August 1945.

2.  On July 29, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals


Error! Not a valid link.


